DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

            IN RE ESTATE OF SHARONDA RENAE BUTLER

                               No. 4D15-1912

                               [April 20, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marc Gold, Judge; L.T. Case No. PRC 15-1078 603.

   Herbert Lee Butler, Pompano Beach, pro se.

PER CURIAM.

   Appellant challenges the denial of his petition for administration of his
daughter’s estate, claiming that as her sole heir, he is entitled to
appointment as personal representative. We affirm. Appellant has been
convicted of a felony. As such, he is disqualified from serving as personal
representative of his daughter’s estate. See § 733.303(1)(a), Fla. Stat.
(2015).

WARNER, MAY and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.